Citation Nr: 1711644	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  94-47 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969, and was a member of the Reserves from February 1969 to November 1992, with numerous periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by Regional Offices (RO) of the Department of Veterans Affairs (VA).  

In August 2013, the Board remanded the case to the RO for a Board hearing.  That hearing was held in June 2015 before a Veterans Law Judge who is not available to decide the case at this time.  During the hearing, the Judge indicated that he was advancing the case on the docket.  In November 2015, the Veteran was offered the opportunity to have a hearing before another Veterans Law Judge who would decide his claims, but he declined.  The Judge who held the Veteran's November 1997 hearing has since retired.  

The case was most recently before the Board in May 2016 when it was remanded for the RO to implement the Board's grant of an effective date of August 2, 1991, for the grant of service connection for gastroesophageal reflux disease with hiatal hernia, and then to readjudicate the issue of entitlement to a TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude substantially gainful employment.


CONCLUSION OF LAW


The criteria for an award of TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

During the period on appeal the Veteran has been in receipt of service connected benefits for chronic right ankle sprain, evaluated as 10 percent disabling effective August 2, 1991; gastroesophageal reflux disease with a hiatal hernia, evaluated as 10 percent disabling, effective January 22, 2009; bilateral tinnitus, evaluated as 10 percent disabling, effective February 18, 1993; and bilateral hearing loss, evaluated as noncompensably disabling, effective October 9, 1991.  His combined rating is 20 percent from August 2, 1991; 30 percent from February 18, 1993.  As such, the Veteran does not meet the schedular criteria for assignment of a TDIU.  38 C.F.R. § 4.16(a).

Nevertheless, it is VA's established policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, if the schedular percentage threshold criteria are not met, but there is evidence of unemployability due to service-connected disabilities, the case must be submitted to the Director, Compensation Service, for extra-schedular consideration of a TDIU. 38 C.F.R. § 4.16 (b).  Neither the RO nor the Board may assign an extraschedular TDIU in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). 

Based on a review of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due to service-connected disabilities.  

The Veteran was last examined in service in November 1989.  The Report of Medical Examination signed December 1989 does not identify any abnormalities other than microscopic hematuria, elevated triglycerides, and defective near visual acuity, OU, correctable to 20/20 OD, and 20/30 OS.  It was recommended that the Veteran have an optometry evaluation, repeat urinalysis and have a dietary consultation.  The Veteran was noted to be qualified for worldwide service.

In a November 1989 Report of Medical History, the Veteran reported that he was in good health.  However, the Veteran also reported having had or had at that time broken bones, kidney stone or blood in urine, frequent trouble sleeping, and depression or excessive worry.  He reported being treated at a VA hospital for sleep disorder, depression, and lower back pain.  He further reported that he filed claim with Workers Compensation for a job related to back and stress injury.  

In a statement dated in July 1991, Dr. J.L. reported that the Veteran was under his care for a multitude of medical problems.  The provider noted that the most significant problem was severe anxiety, secondary to adult situation stress.  The stress and anxiety was chronic and the cause of depression and paranoia and left the Veteran entirely incapacitated.  He required extensive medical leave due to these problems.  It was noted that a psychiatrist requested that the Veteran's disability be continued and that he should not return to his previous employment since it may precipitate additional anxiety and depression.

In a statement dated in August 1991, a therapist noted that the Veteran had been working with her therapeutically with major complaints of insomnia, anxiety, depression, and various extensive somatic complaints related to his fairly recent change in job/professional status.  It was recommended that that the Veteran not return to work.  

In a letter to the Veteran from the Department of the Air Force, dated August 1991, it was reported that the flight surgeon's office was contacted regarding a physical examination completed in December 1989.  It was noted that the follow up items listed on the form (optometry, repeat urinalysis, and diet consultation) "in no way prevented your qualifications for worldwide duty."  The statement continues to indicate that a copy of the signed, last page of the physical "merely approves your qualifications for worldwide service and does not direct further testing."

On an Authorization for Individual Inactive Duty Training form, dated in September 1991, the Veteran was noted to have complied with the December 1989 follow-up for blood in urine with the VA hospital as advised.  The form notes that the Veteran completed training in September 1991.

In a statement dated in May 1992 the Veteran was noted to be enrolled in the Day Center program at a VA hospital and that the program precluded work or other activities.  

In a medical record dated in July 1992 the Veteran was noted to have a chief complaint of chronic depression and anxiety that has disabled him from employment for an extended period of time.  He had additional problems of chronic neck and back pain, ulnar neuropathy, discogenic disease, spinal stenosis, internal hemorrhoids, chronic microhematuria, and ongoing ophthalmological treatments for coreoretinopathy.  The assessment was chronic anxiety and depression, narcissistic personality disorder with obsessive personality, somatoform disorder, degenerative joint disease of the cervical and lumbar spine, spinal stenosis, discogenic disease, ulnar neuropathy, internal hemorrhoids, coreoretinopathy, chronic sinusitis, and acne.  The plan was that the Veteran was unemployable since January 1991.  The treatment record is stamped by Dr. J.L.

A statement dated in July 1992 the Veteran was noted to be unemployable since January 1991 but does not identify the Veteran's service-connected disabilities.  In September 1992 the Veteran was noted to be totally disabled due to depressive disorder and anxiety disorder. 

Dr. C.S. stated in September 1994 that the Veteran's residual anxiety problems limited his tolerance for the usual, competitive business world.  However, he would do well in an environment that he controlled.  

In a letter to the Veteran from the Department of the Air Force, dated in October 1994, it was noted that a review of documentation from Dr. L, dated in July 1992, provided enough documentation to make a determination regarding the Veteran's worldwide qualification.  The Veteran was found not qualified.  

In a statement dated in January 1995 the Veteran's spouse reported that the Veteran is unemployable due to his service-connected disabilities.  However, while she mentions that the Veteran suffered with weak ankles during his military career and that they would give out, and that the Veteran had some level of hearing loss, she does not indicate how these impact the Veteran's employability.  In addition, she makes no reference to the Veteran's gastroesophageal reflux disease or tinnitus. 

In a statement dated in November 2001, a VA psychiatric provider recommended that the Veteran neither seek nor gain nor maintain a gainful employment for a two year period.

A statement on a prescription form dated in June 2002 indicates that the Veteran is permanently and totally disability and unable to seek or maintain gainful employment.  However, this statement does not indicate what disability or disabilities cause his unemployability.

In a statement on a prescription form dated in September 2004 the Veteran was noted to have an orthopedic condition (status post fractures of the left feet) and could not walk long distances.

In a February 2005 psychology note it was reported that returning to full-time competitive employment was not realistic for the Veteran at that time.  In a July 2005 psychology note it was reported that the Veteran had a strong desire to return to work even though the providers did not recommend it.

In a statement dated in August 2010 the Veteran reported that he was terminated from his last job in 2006 due to posttraumatic stress disorder (PTSD).  He stated that he was unable to work due to PTSD and associated problems of anxiety and depression.

In an October 2010 treatment note the Veteran was noted to report that he was interning at the Betty Ford Center and was working with vocational rehabilitation out of San Diego.

In an October 2010 statement the Veteran noted that unemployability was addressed by a VA psychiatric provider and indicated that he was released from a work program due to mental health problems.

VA treatment records reveal that the Veteran was a substitute teacher.  See, e.g., Psychiatric Note, July 2005.  A Report of General Information, dated in October 2010, indicates that the Veteran was employed as a substitute teacher in 2004, 2006 to 2007.  In a November 2010 statement, the Veteran was reported to never be employed by Florida Troops to Teachers.  In June 2011 the Veteran was receiving vocational rehabilitation.  In an April 2012 statement, a Veteran's Specialist at a college reported that the Veteran was completing a certificate program and that he was involved in volunteering duties.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due to his service-connected disabilities.  Although a record indicates that the Veteran's walking is impaired by his ankle disability, review of the claims file does not reveal an indication that the Veteran is unemployable due to his chronic right ankle sprain, gastroesophageal reflux disease with a hiatal hernia, bilateral tinnitus, and/or bilateral hearing loss.  The Board acknowledges that the Veteran reported that he was found to not be qualified for worldwide service due to mental and physical problems.  Review of the claims file reveals that the Veteran was found to be not qualified in October 1994 based upon a review of documentation from Dr. L.  However, the records from Dr. L. do not identify the Veteran's ankle, gastroesophageal reflux disease, tinnitus, or hearing loss disabilities as the basis of the Veteran's unemployability.  Rather review of the records reveals that the Veteran's nonservice-connected psychiatric condition has is the source of the Veteran's inability to work.  Lastly, although the Veteran has contended that he has not worked since 1989/1990, evidence in the record, including the Veteran's statements, indicates that the Veteran has been employed variously as an intern and a substitute teacher.  As such, the preponderance of the evidence is against a finding that the Veteran is unemployable due to his service connected disabilities.  Therefore, entitlement to TDIU is denied.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


